UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-4399



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


MARVIN FITZGERALD WALKER,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill.    Joseph F. Anderson, Jr., Chief
District Judge. (CR-02-684)


Submitted:   November 22, 2005         Decided:     December 20, 2005


Before MOTZ, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Allen B. Burnside, Assistant Federal Public Defender, Columbia,
South Carolina, for Appellant. Leesa Washington, OFFICE OF THE
UNITED STATES ATTORNEY, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Marvin F. Walker appeals his conviction and sentence for

one count of robbery, in violation of 18 U.S.C. § 1951(a) (2000),

and one count of possession of a firearm by a convicted felon, in

violation of 18 U.S.C. §§ 922(g)(1) and 924(e) (2000).    Walker’s

attorney has filed a brief pursuant to Anders v. California, 386

U.S. 738 (1967), stating that, in his opinion, there are no

meritorious issues for appeal.     Although concluding that such

allegations lack merit, counsel asserts that the district court

erred in failing to inform Walker of his right to plead not guilty

in compliance with the requirements of Fed. R. Crim. P. 11.   Walker

filed a pro se supplemental brief alleging that his plea was not

valid because he was mentally incompetent and his sentence was

improperly enhanced based on a criminal history that was not

alleged in the indictment or proved beyond a reasonable doubt.

Finding no reversible error, we affirm.

          Because these claims are raised for the first time on

appeal, they are subject to review for plain error only.        See

United States v. Hughes, 401 F.3d 540, 54 (4th Cir. 2005).    As set

forth in United States v. Olano, the plain error mandate is

satisfied if: (1) there was error; (2) it was plain; and (3) it

affected the defendant’s substantial rights.    507 U.S. 725, 732

(1993).   If these conditions are met, we may then exercise our

discretion to notice the error, but only if it “seriously affects


                              - 2 -
the   fairness,      integrity      or     public     reputation       of   judicial

proceedings.”        Id.    (internal     quotation     marks    and    alterations

omitted).     We find no evidence that Walker’s substantial rights

were violated.

             First, Walker had knowledge of his right to plead not

guilty from his earlier plea.                 He further affirmed that his

attorney had explained all of his rights to him and expressed

satisfaction with counsel’s representation.

             Next, we find no evidence that Walker was incompetent to

plead guilty.       He had received medical treatment and the hospital

reported     that   he     was   competent.         Further,    Walker’s     counsel

stipulated without reservation that Walker was competent to plead

and   even   had    him    evaluated     independently     prior       to   the   plea

proceeding.     Finally, the court discussed Walker’s mental status

with Walker at length and concluded without reservation that Walker

was competent to plead guilty.

             Further, we note that to demonstrate that his substantial

rights were affected, Walker must show that he would not have pled

guilty had he received more information.                 See United States v.

Goins, 51 F.3d 433, 402 (4th Cir. 1999).                Walker fails to do so,

particularly considering that he was facing a statutory minimum of

180 months’ imprisonment and a maximum sentence of life in prison

and through his plea agreement received the minimum sentence.




                                         - 3 -
           Finally, pursuant to United States v. Almendarez- Torres,

523 U.S. 224 (1998), (finding that a defendant’s sentence may still

be enhanced based upon a prior conviction even if the prior

conviction is not found by a jury or admitted by the defendant), we

find no merit in Walker’s claims that his sentence was improperly

enhanced based on his criminal history. We therefore conclude that

there is no evidence Walker would not have plead guilty but for the

alleged errors.

           In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.   We therefore affirm Walker’s conviction and sentence.   We

deny Walker’s motion to have counsel relieved. This court requires

that counsel inform his client, in writing, of his right to

petition the Supreme Court of the United States for further review.

If the client requests that a petition be filed, but counsel

believes that such a petition would be frivolous, then counsel may

move in this court for leave to withdraw from representation.

Counsel’s motion must state that a copy thereof was served on the

client.

           We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                           AFFIRMED


                               - 4 -